IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,182-01


EX PARTE ELVIN CHARLES BOULT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1090798 IN THE 232ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.  Alcala, J., not participating.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to thirty years' imprisonment. The First Court of Appeals affirmed his
conviction. Boult v. Texas, No. 01-09-00086-CR (Tex. App.-Houston [1st Dist.] June 10, 2010, pet.
ref'd). 
	Applicant raises twelve grounds for relief. The trial court made findings of fact and
conclusions of law and recommended that we deny relief. The trial court concluded, among other
things, that Applicant's claims do not implicate a fundamental or constitutional right and that jury
charge claims must be raised on direct appeal. We do not agree with these conclusions, but we agree
that Applicant is not entitled to relief. Accordingly, relief is denied. 
Filed: August 24, 2011
Do not publish